Title: To Thomas Jefferson from John Syme, 26 September 1792
From: Syme, John
To: Jefferson, Thomas



Dear Sir
Virginia, Rockey Mills 26th. Sepr. 1792.

I am Honor’d by the account of Yours, of 17th inst., being the Day, of Your departure from Us. I can bear Witness You never sought Places, but places sought you. These are the Men We want at present, and not Men to fill Offices, created for them. You Have sacrificd Much for Your Country, both at Home and abroad. You are not Yet too Old. To whom from the Southern States, shall We Look up. My Blood runs Cold as to the Northern people. I expect P. Henry ‘e’re long, in His Way, to the great and Mighty Fœderal Tribunal. As Lord Botetourt said, of the spirited Resolves of Our assembly, in support of Our Liberty, He augur’d ill of their Effects. We augur ill, of the Judges from the North.
It would Have given Me Great Delight, that you Could Have Met together, before you left the State (being sensible your sentiments are the Same) either from the Chapter of Chances, or Otherwise.
We are Oblig’d as to Mrs. Barclay. You Will please Write Me, which Will be the Same as to Herself, and My Waggoner shall Call Twice a Week, at the post Office Richmond. I dare say you may remember, as it Was in Your Neighbourhood, the Very great Quantity of Flour I furnish’d for Burgoin’s Troops, for which I am Yet unpaid. It has Well Nigh Ruin’d Me. I some time since, laid a Memorial for the same, before Mr. Hamilton. Will you for the sake of Justice, an Old Friend, an Active Whig, who had (some say merit) at least suffer’d much, in His property, During our late Conflict; Cast a glance over it, and be refer’d to E. Randolph for particulars. Your Kindness for the Familys you Mention, rely on it, are Treasur’d up in Grateful Hearts, which Concludes Me, with Every Sentiment of Difference, Esteem & Regard, My Dear Sir, Your Oblig’d & obt. Servt.

J Syme

 